                                          REQUIRED STATEMENT TO ACCOMPANY
                                           ALL MOTIONS FOR RELIEF FROM STAY
All Cases: Debtor(s)  Eric C Thomas                    Case No.  21-05531                              Chapter     13
                                Wilmington Savings Fund Society,
                                FSB, d/b/a Christiana Trust, not
                                individually but as trustee for Pretium
All Cases: Moving Creditor      Mortgage Acquisition Trust              Date Case Filed                    4/27/2021
Nature of Relief Sought:        ■ Lift Stay           □ Annul Stay    □ Other (describe)
Chapter 13:      Date of Confirmation Hearing         6/14/2021       Or Date Plan Confirmed
Chapter 7:       □ No-Asset Report Filed on
                 □ No-Asset Report not filed, Date of Creditors Meeting

1.   Collateral
     a.   ■ Home
     b.   □ Car Year, Make, and Model
     c.   □ Other (describe)

2.   Balanced Owed as of July 1, 2021                $53,497.41, principal balance, $79,255.60 payoff balance
     Total of all other Liens against Collateral     $

     In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the amounts and
3.   dates of all payments received from the debtor(s) post-petition:
     Attached as Exhibit E
4.   Estimated Value of Collateral (must be supplied in all cases)        $157,000.00 (based on debtors Schedule A/B)

5.   Default
     a.   □ Pre-Petition Default
          Number of months                         Amount        $
     b.   ■ Post-Petition Default
          i.    ■ On direct payments to the moving creditor
                Number of months            3      Amount      $1,970.49
          ii.   □ On payments to the Standing Chapter 13 Trustee
                Number of Months                   Amount        $ through

6.   Other Allegations
     a.   □ Lack of Adequate Protection § 362(d)(1)
          i.    □ No insurance
          ii.   □ Taxes unpaid         Amount       $
          iii. □ Rapidly depreciating asset
          iv. □ Other (describe)

     b.    □ No Equity and not Necessary for an Effective reorganization § 362(d)(2)

     c.    □ Other “Cause” § 362(d)(1)
           i.   □ Bad Faith (describe)
           ii. □ Multiple Filings
           iii. □ Other (describe)

     d.    Debtor’s Statement of Intention regarding the Collateral
     i.    □ Reaffirm     ii.    □ Redeem       iii.    □ Surrender         iv.    ■ No Statement of Intention Filed

Date:      July 6, 2021                                 /s/ Josephine J. Miceli
                                                        Counsel for Movant
